DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CROSS-REFERENCES TO RELATED APPLICATION 
2.          This application claims priority to Chinese patent application No. 201810879276.X filed on August 03, 2018, which is incorporated herein by reference in its entirety.

    Claims status                                                
3.                 Claims 1, 3-7 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 8-9, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 8-9, hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 8-9, directed to the invention(s) of the process require all the limitations of an allowable product claim. Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of claims 8-9 groups ll, as set forth in the Office action mailed on 04/16/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
                                                                       Allowable Subject Matter
s 1, 3-9 are allowed.                                                                        

					Reasons for Allowance
5.          The following is an examiner’s statement of reasons for allowance:
6.           Regarding claims 1, 3-9, the prior art failed to disclose or reasonably suggest wherein the pixel definition layer comprises a second via-hole in which a cathode layer on a side of the middle layer away from the blocking layer and a light-emitting layer on a side of the cathode away from the blocking layer are arranged; an antireflection coating on a side of the pixel definition layer away from the blocking layer; and an anode layer on a side of the light-emitting layer away from the blocking layer, wherein at least a part of an orthographic projection of the antireflection coating on the blocking laver lies between an orthographic projection of the cathode laver on the blocking layer and the orthographic projection of the light-shielding layer on the blocking layer.

          Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394.  The examiner can normally be reached on M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                                                                                                                                                                                                                              /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899